 



Exhibit 10.34
STOCK PURCHASE AGREEMENT
     THIS STOCK PURCHASE AGREEMENT (Agreement), dated September 5, 2007, is by
and between Cincinnati Financial Corporation, an Ohio Corporation (Cincinnati
Financial), and The Huntington National Bank, Trustee of the E. Perry Webb
Marital Trust, Number 1315022309 originally dated February 9, 1978 (Trust) and
as amended from time to time.
     WHEREAS, the Trust currently owns and desires to sell 193,750 shares (the
Stock) of Cincinnati Financial’s common stock, par value of $2.00 per share (the
Common Stock); and
     WHEREAS, the Trust desires to sell to Cincinnati Financial and Cincinnati
Financial desires to purchase from the Trust the Stock upon the terms and
conditions hereinafter provided;
     NOW THEREFORE, in consideration of the foregoing, in reliance upon
representations and warranties contained here, and subject to the conditions
contained here, the parties hereto, intending to be legally bound hereby, agree
as follows:
ARTICLE I
PURCHASE AND SALE OF SHARES
     Section 1.1 Purchase and Sale of Common Stock. Subject to the terms and
conditions set forth in this Agreement, the Trust hereby agrees to sell,
transfer, convey and assign to Cincinnati Financial, and Cincinnati Financial
hereby agrees to purchase from the Trust, the Stock at a cash purchase price
determined in accordance with Section 1.2 below.
     Section 1.2 Purchase Price. The aggregate purchase price (the Purchase
Price) which Cincinnati Financial shall pay to the Trust for the Stock on the
Closing Date in accordance with Section 1.4 below, shall be equal to the product
of (a) 193,750 multiplied by (b) the average of the high and low sales prices of
the Common Stock on the NASDAQ National Market on September 6, 2007 and
September 7, 2007.
     Section 1.3 Closing. The closing of the purchase and sale of the Stock (the
Closing) shall be at 10:00am Eastern Time at the offices of Cincinnati
Financial, 6200 S. Gilmore Road, Fairfield, Ohio 45014-5141 on 10th day of
September, 2007 (the Closing Date); provided, that the conditions set forth in
Article III of this Agreement have been satisfied or waived; and provided
further, that the Closing may occur on such other date or at such other time or
place as the parties may mutually agree in writing in order to satisfy delivery
of the Stock subject to this Agreement as provided in Section 1.4, below.
     1.4 Closing Deliveries. At the Closing, Trustee shall deliver the above
referenced 193,750 shares of the Common Stock to Cincinnati Financial or for the

1



--------------------------------------------------------------------------------



 



account of Cincinnati Financial according to delivery instructions provided to
Trustee and Cincinnati Financial shall pay to the Trust the Purchase Price by
direct deposit of the Purchase Price directly into one or more accounts
designated by the Trust in writing to Cincinnati Financial.
ARTICLE II
REPRESENTATIONS AND WARRANTIES
     Section 2.1 Representations of Cincinnati Financial. Cincinnati Financial
hereby represents and warrants to the Trust as follows:

  (a)   Cincinnati Financial is an Ohio corporation validly subsisting and in
good standing under the laws of the State of Ohio and has all requisite
corporate power and authority to enter into this Agreement and consummate the
transaction contemplated hereby.     (b)   Upon execution of this Agreement by
Cincinnati Financial, this Agreement will be duly authorized, executed and
delivered by Cincinnati Financial, and will constitute a valid and binding
obligation of Cincinnati Financial, enforceable against Cincinnati Financial in
accordance with its terms, subject to applicable bankruptcy, reorganization,
insolvency, moratorium or similar laws affecting creditors’ rights generally and
general principles of equity.     (c)   No authorization, consent or approval of
or with any third person, any court, any public body or any regulatory or other
authority is necessary for the consummation by Cincinnati Financial of the
transactions contemplated by this Agreement, except for those which if not
obtained would not materially adversely affect Cincinnati Financial’s ability to
perform its obligations hereunder. The execution, delivery and performance of
this Agreement by Cincinnati Financial will not constitute a breach, violation
or default (or an event which, with notice or lapse of time or both, will
constitute a default) under, or result in the termination or acceleration under,
or result in a creation of any lien or encumbrance upon any of the properties or
assets of Cincinnati Financial under any note, bond, mortgage, indenture, deed
of trust, license, lease, agreement or any other instrument as to which
Cincinnati Financial is a party and by which its properties or assets are bound,
except any of such which would not materially aversely affect Cincinnati
Financial’s ability to perform its obligations hereunder.

     Section 2.2 Representations of the Trust. The Trust hereby represents and
warrants to Cincinnati Financial as follows:

  (a)   The Trust has the power and authority to enter into this Agreement and
to consummate the transactions contemplated hereby.

2



--------------------------------------------------------------------------------



 



  (b)   The Trust has good and valid title to the Stock free and clear of any
lien, claim, pledge, security interest or other encumbrance whatsoever.     (c)
  Upon execution of this Agreement by the Trust, this Agreement will have been
duly and validly executed and delivered by the Trust, and will constitute a
valid and binding obligation of the Trust, enforceable against the Trust in
accordance with its terms, subject to applicable bankruptcy, reorganization,
insolvency, moratorium or similar laws affecting creditors’ rights generally and
general principles of equity.     (d)   No authorization, consent or approval of
or with any third person, any court, any public body or any authority is
necessary for the consummation by the Trust of the transactions contemplated by
this Agreement, except for those which if not obtained would not materially
adversely affect the Trust’s ability to perform its obligations hereunder. The
execution, delivery and performance of this Agreement by the Trust will not
constitute a breach, violation or default (or an event which, with notice or
lapse of time or both, will constitute a default) under, or result in the
termination of, accelerate the performance required by, result in the right of
termination or acceleration under, or result in a creation of any lien or
encumbrance upon any of the properties or assets of the Trust under, any note,
bond, mortgage, indenture, deed of trust, license, lease, agreement or other
instrument as to which the Trust is a party and by which its properties or
assets are bound, except for any of such which would not materially adversely
affect the Trust’s ability to perform its obligations hereunder.     (e)   The
Trust has entered into this Agreement, and the transactions contemplated by this
Agreement, freely and without any pressure from Cincinnati Financial to sell the
Stock to Cincinnati Financial.

ARTICLE III
CONDITION PRECEDENT
     Cincinnati Financial’s and the Trust’s obligation to consummate the
transactions contemplated by this Agreement are subject to the fulfillment on or
prior to the Closing Date of the following conditions, unless waived by
Cincinnati Financial or the Trust, as applicable.
     Section 3.1 Injunction and Litigation. There shall be pending or in effect
no injunction, writ, preliminary restraining order, statute, law, rule,
regulation, executive order or any other order of any nature directing that the
transactions contemplated by this Agreement not be consummated as herein
provided or otherwise seeking to restrain or prohibit the transactions
contemplated by this Agreement, or which have the effect of so restraining or
prohibiting, and none of such shall be threatened, and there shall not be any
suit, action, investigation, inquiry or other proceeding instituted, pending or
threatened by

3



--------------------------------------------------------------------------------



 



any governmental entity challenging or seeking to make illegal or otherwise
directly or indirectly restrain or prohibit or make materially more costly to
Cincinnati Financial or the Trust the consummation of the transaction
contemplated hereby or seeking to obtain material damages in connection with
such transaction.
     Section 3.2 Deliveries. The deliveries contemplated by Section 1.4 shall
have been made.
ARTICLE VI.
MISCELLANEOUS
     Section 4.1 Governing Law. This Agreement shall be construed under and
governed by the laws of the State of Ohio, without regard to the conflicts of
laws rules of such state.
     Section 4.2 Further Instruments and Actions. Each party agrees to deliver
any further instruments and to take any further actions that may be responsibly
requested by the other, or counsel for the other, in order to carry out the
provisions and purposes of this Agreement.
     Section 4.3 Notices. All notices, requests or other communications to be
given hereunder shall be in writing and shall be delivered personally, sent by
registered or certified mail, postage prepaid, by overnight courier with written
confirmation of delivery or by facsimile transmission with written confirmation
of error-free transmission:
     If to Cincinnati Financial:
Cincinnati Financial Corporation
6200 S. Gilmore Road
Fairfield, Ohio 45014-5141
Attn: Lisa A. Love, Esq.
Telephone No.: (513) 870-2288
Facsimile No.: (513) 603-5700
     With a copy to:
Dinsmore & Shohl LLP
1900 Chemed Center
255 East Fifth Street
Cincinnati, Ohio 45202-4720
Attn: Charles F. Hertlein, Jr., Esq.
Telephone No.: (513) 977-8315
Facsimile No.: (513) 977-8327

4



--------------------------------------------------------------------------------



 



If to the Trust:
Robert J. Meredith, Esq.
P.O. Box 1217
Lima, Ohio 45802-1217
Telephone No.: (419) 228-6365
Facsimile No.: (419) 228-5319
     Section 4.4 Headings. The descriptive article and section headings herein
are inserted for convenience of reference only and are not intended to be part
of or to affect the meaning or interpretation of this Agreement.
     Section 4.5 Entire Agreement. This Agreement constitutes the entire
agreement between the parties with respect to the sale and transfer of the
Stock, and there are no agreements, conditions or understandings, either oral or
written, between Cincinnati Financial and the Trust relating to these matters
other than those that are contained in this Agreement. This Agreement may be
altered or amended only by a written agreement signed by both Cincinnati
Financial and the Trust.
     Section 4.6 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same agreement.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

            CINCINNATI FINANCIAL CORPORATION
      By:           Name:   Kenneth W. Stecher        Title:   Chief Financial
Officer, Executive Vice President, Secretary and Treasurer     

            THE HUNTINGTON NATIONAL BANK,
TRUSTEE OF E. PERRY WEBB
MARITAL
TRUST, NUMBER 1315022309
      By:           Name:   Robert E. Shenk        Title:   Vice President,
Trust Officer     

5